Citation Nr: 0907256	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-25 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for boils, to include 
as secondary to herbicide exposure.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for residuals of 
malaria.

4.  Entitlement to service connection for a liver disability.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In September 2006, the Veteran and his 
daughter testified at a hearing before the undersigned 
Veterans Law Judge sitting at the RO.


FINDINGS OF FACT

1.  There is no medical evidence of currently diagnosed 
hepatitis C, boils, or liver disability.

2.  There is no medical evidence of malaria in service, or 
currently diagnosed residuals of malaria.

3.  The Veteran does not have PTSD that has been linked to a 
corroborated in-service stressful experience.




CONCLUSIONS OF LAW

1.  The Veteran does not have boils that are the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).

2.  The Veteran does not have hepatitis C that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).

3.  The Veteran does not have residuals of malaria that are 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2008).

4.  The Veteran does not have a liver disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

5.  The Veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr 05, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
and October 2002, June 2004, March 2006, and August 2007.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured in the process of 
the previous remands and RO subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
social security administration (SSA) records, and VA and 
private treatment records.  As to whether further action 
should have been undertaken by way of obtaining a medical 
opinion on the question of whether the Veteran's boils, 
hepatitis C, residuals of malaria, or liver disability were 
related to service, the Board notes that such development is 
to be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the Veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 
Vet. App. 512, 517 (2004); Wells v. Principi, 326 F.3d 1381 
(2003) (Board under no obligation to obtain a medical opinion 
when there is no competent evidence that the Veteran's 
disability or symptoms were service related).   In this case, 
as will be explained in detail below, there is no competent 
evidence of diagnosed disabilities or symptoms of the 
disabilities for which the Veteran is seeking service 
connection.  The Board therefore finds that a VA examination 
for the Veteran's claims of service connection for boils, 
residuals of malaria, hepatitis C, and a liver disability was 
not required.

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service incurrence or aggravation is 
presumed if a chronic disability as defined by 38 C.F.R. 
§ 3.309 is manifested to a compensable degree within a year 
of the Veteran's separation from qualifying military service.  
This includes cirrhosis of the liver.  38 C.F.R. § 3.307, 
3.309.  Malaria is considered a tropical disease, see 
38 C.F.R. § 3.309(b), and service incurrence may be presumed 
if manifested to a compensable degree within a year of 
separation from qualifying military service or at a time when 
standard accepted treatises indicate that the incubation 
period commenced during such service.  38 C.F.R. 
§ 3.307(a)(4).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.

I. Boils 

There is no medical evidence of record showing that the 
Veteran currently experiences boils.  A treatment record from 
the Kansas City VA medical center dated in April 2008 listed 
the Veteran's active problems, but did not mention skin 
boils.  In fact, the examiner specifically noted that the 
Veteran did not have ulcers or a rash on his skin.  Although 
the record contains an August 1990 entry noting poison ivy, 
with an itchy blistering rash, the examiner clearly 
attributed the cause of the blistering rash to poison ivy, 
and did not diagnose the Veteran with boils.  As such, 
because the record does not reveal evidence of currently 
diagnosed boils, the analysis ends, and service connection 
cannot be granted.  See Degmetich v. Brown, 104 F. 3d 1328, 
at 1333.  In other words, absent a showing of current 
disability for which benefits are being claimed, service 
connection is not warranted.

II. Hepatitis C

This claim is resolved by the same analysis as the claim of 
service connection for boils.  There is no medical evidence 
of record diagnosing the Veteran with hepatitis C.  A 
treatment record dated in April 2008 listed the Veteran's 
active problems, and hepatitis C was not among the 
disabilities listed.  Because the record does not reveal 
evidence of currently diagnosed hepatitis C, the analysis 
ends, and service connection cannot be granted.  See 
Degmetich v. Brown, 104 F. 3d 1328, at 1333.  In other words, 
absent a showing of a current disability for which benefits 
are being claimed, service connection is not warranted.

III. Residuals of Malaria

The Veteran contends that he contracted malaria while on 
active duty in 1970, noting that he had a high temperature 
due to malaria while stationed on his naval ship, the USS 
Hunterdon County, and stated that he was medi-vaced to a 
hospital in Saigon.  The Veteran believes that his current 
constant sore throats are residuals of the malaria he had on 
active duty.

Initially, the Board notes that the Veteran's STRs do not 
show a diagnosis of malaria at any point during his active 
duty service.  Further, after reviewing the voluminous 
outpatient treatment records from the Kansas City VA medical 
center (VAMC), the Board can find no medical evidence of 
record showing a diagnosis of any disability attributed to 
malaria.  A treatment record dated in April 2008 listed the 
Veteran's active problems, but did not note any residual 
disability due to malaria.  Because the record does not 
reveal evidence of a currently diagnosed residual of malaria, 
the analysis ends, and service connection cannot be granted.  
See Degmetich v. Brown, 104 F. 3d 1328, at 1333.

IV. Liver disability

Here again, there is no medical evidence of record diagnosing 
the Veteran with a current liver disability.  Although 
outpatient treatment reports indicate a past history of 
elevated liver function tests (see April 2008 entry), 
elevated liver function tests are not considered a disability 
in and of themselves.  Rather, it is a symptom of an 
underlying problem.  (In this case, elevated liver functions 
have been attributed to alcohol abuse).  See July through 
August 1980 Hospital Summary.  Because the record does not 
reveal evidence of a currently diagnosed liver disability, 
the analysis ends, and service connection cannot be granted.  
See Degmetich v. Brown, 104 F. 3d 1328, at 1333.  (Although 
cirrhosis of the liver is considered a chronic disease, this 
disability has not been diagnosed.)

V. PTSD

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Where it is determined that the Veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the Veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
Veteran's service.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(f).  However, where VA determines that the 
Veteran did not engage in combat with the enemy, the 
Veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
Veteran's account as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2008); Cohen v. Brown, 10 Vet. App. 128 (1997).  
Evidence denoting participation in combat can include award 
of decorations such as the Combat Action Ribbon, Combat 
Infantryman Badge (CIB), Purple Heart Medal, and decorations 
such as the Bronze Star Medal that have been awarded with a 
Combat "V" device.

In this case, the Veteran's stressor(s) must be independently 
verified because the record does not document combat service.  
Specifically, personnel records show that the Veteran 
received the National Defense Service Medal, and the Vietnam 
Service Medal; however, neither of these medals denotes 
combat participation and further, the Veteran's military 
occupational specialty (MOS) was a boatswain's mate, with the 
related civilian occupation denoted as water transit.  
Additionally, the Veteran has not described combat 
experiences, and the evidence of record does not suggest or 
corroborate his having been in combat.

The Veteran contends that his currently diagnosed PTSD is the 
result of a stressful event that occurred in the summer 
months of 1970 while serving aboard the USS Hunterdon County.  
Specifically, the Veteran stated that he witnessed a sailor 
jump overboard while the Veteran was standing watch.  The 
Veteran did not know the name of the sailor, but noted that 
the sailor's body was never found and it was presumed that he 
had drowned.  See September 2006 Board hearing.  In an 
attempt to verify this specific in-service stressful 
incident, the RO contacted the National Archives to obtain 
deck logs from the USS Hunterdon County; however, the 
National Archives responded that it had examined the deck 
logs for the period from June 1, 1970 through July 31, 1970, 
and that the deck logs for the aforementioned period did not 
include evidence of an incident involving a sailor jumping 
overboard.  

The Veteran also described another stressful event which 
occurred aboard the USS Hunterdon County when he went ashore 
to a small town, drank too much, and returned to the ship and 
attempted to sleep in the captain's state room but was chased 
out of the captain's room.  To date, these are the only two 
in-service stressful experiences described by the Veteran 
which he believes resulted in his currently diagnosed PTSD.  
As noted above, the RO attempted to verify the incident which 
involved the Veteran witnessing a sailor jump overboard; 
however, the National Archives responded that there was no 
record of the incident occurring during the specified time 
period.  The other stressor mentioned by the Veteran 
(sleeping in the captain's state room and being chased out) 
is incapable of verification without further information 
regarding the date, time and location of this specific 
incident which the Veteran has not provided.  Moreover, 
absent some administrative action against the Veteran for 
such conduct, there is no likelihood that any corroborating 
information can be obtained.

Although the record includes a March 2008 VA examination 
where the examiner found that the Veteran did in fact meet 
the criteria for a DSM-IV diagnosis of PTSD, his diagnosis 
was not based on a specific verified in-service stressor 
event.  Rather, after the Veteran described his service 
related stressors, including his primary stressor of 
witnessing a person commit suicide on his watch, (which as 
noted above, could not be corroborated) the examiner opined 
that the Veteran's primary PTSD appeared to have come from 
pre- and post-service instances, including being kidnapped, 
and held at gunpoint with his wife, although there were some 
stressors while on active duty.  As such, although the record 
contains a diagnosis of PTSD, and the examiner seems to 
attribute the Veteran's PTSD at least in part to some active 
duty stressors, the diagnosis is not based on a verified in-
service stressful event.  

In sum, the file does not contain evidence of a corroborated 
in-service incident.  Further, there is no probative medical 
evidence in the file otherwise linking the Veteran's PTSD 
with military service.  As discussed above, obtaining a PTSD 
diagnosis is only part of the analysis.  Without a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred, which is lacking in 
this instance, service connection for PTSD is not warranted.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
these service connection claims.  


ORDER

Entitlement to service connection for boils, to include as 
secondary to herbicide exposure, is denied.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for residuals of malaria is 
denied.

Entitlement to service connection for a liver disability is 
denied.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


